STATE OF MICHIGAN

                           COURT OF APPEALS



MICHAEL HORTON,                                                  UNPUBLISHED
                                                                 April 13, 2017
              Plaintiff/Cross-Appellant,

v                                                                No. 330347
                                                                 Wayne Circuit Court
MCLAREN PERFORMANCE                                              LC No. 15-010998-AW
TECHNOLOGIES, INC., and LINAMAR USA,
INC.,

              Defendants/Cross-Appellees,

and

CITY OF LIVONIA,

              Defendant.


Before: O’CONNELL, P.J., and GLEICHER and BOONSTRA, JJ.

PER CURIAM.

       Plaintiff, Michael Horton cross-appeals1 by right the trial court’s order denying his
request for a writ of mandamus against defendant City of Livonia (Livonia) and dismissing his
breach of contract claims against defendants McLaren Performance Technologies, Inc.,
(McLaren) and Linamar USA, Inc. (Linamar). We affirm in part, reverse in part, and remand.

                               I. FACTUAL BACKGROUND

       In March 2010, McLaren proposed to rezone a portion of property located at 32233 Eight
Mile Road in Livonia to build new structures. Horton, who lived adjacent to the property, was
one of the property owners who submitted letters of protest to Livonia. At a meeting of
Livonia’s Planning Commission, McLaren outlined its plans for the property to the attending


1
 The initial appeal in this case was dismissed on stipulation of the parties. Michael Horton v
McLaren Performance Technologies Inc, unpublished order of the Court of Appeals, entered
March 18, 2016 (Docket No. 330347).


                                             -1-
property owners. According to Horton’s complaint, he entered into a contract with McLaren and
Linamar after the meeting. Horton promised to withdraw his formal protest in exchange for
McLaren and Linamar’s promises “(1) to construct a flat parking lot of not more than 60 parking
spaces, (2) to build a retention pond, (3) to build its manufacturing facility and parking lot in
substantial conformity with the plans that were presented to the City of Livonia in April 2010
and (4) to not seek further expansion on the property.” Subsequently, McLaren sent a letter to
the Livonia City Council on April 21, 2010, stating a number of voluntary conditions that it
agreed to incorporate into its rezoning petition. Livonia approved rezoning in April 2010.

        On August 20, 2015, Horton filed his complaint in this action, in part alleging that
McLaren and Linamar breached their contract by building a more extensive parking lot and
failing to incorporate the landscaping they had agreed to. Horton requested that the trial court
issue a writ of mandamus against Livonia and issue an injunction to halt construction.

        At the November 12, 2015 hearing, the trial court heard arguments related to Horton’s
writ of mandamus and the preliminary injunction; Horton’s alleged contract with McLaren and
Linamar was only mentioned in passing, when McLaren and Linamar alleged that Horton’s
complaint for breach of contract referred to the voluntary conditions that they had incorporated
into their zoning conditions with Livonia instead of a separate contract. Following the hearing,
the trial court issued an injunction until McLaren obtained rezoning of the property in
accordance with proper procedures, but the trial court sua sponte dismissed Horton’s claim for
breach of contract on the basis that Horton could not enforce the voluntary conditions between
McLaren, Linamar, and Livonia.

                                 II. STANDARDS OF REVIEW

        We review de novo questions of standing. Barclae v Zarb, 300 Mich. App. 455, 467; 834
NW2d 100 (2013). We also review de novo the trial court’s decision on a motion for summary
disposition. Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). MCR 2.116(I)(1)
provides that “[i]f the pleadings show that a party is entitled to judgment as a matter of law, or if
the affidavits or other proofs show that there is no genuine issue of material fact, the court shall
render judgment without delay.” However, the trial court may not contravene a party’s due
process rights when granting summary disposition under this provision. Al-Maliki v LaGrant,
286 Mich. App. 483, 489; 781 NW2d 853 (2009).

                                         III. STANDING

        Horton contends that the trial court improperly dismissed his breach of contract claims
against McLaren and Linamar. We agree.

        At a minimum, due process requires that a party be given notice and an opportunity to be
heard regarding its claims. Bonner v City of Brighton, 495 Mich. 209, 235; 848 NW2d 380
(2014).

       In his complaint, Horton alleged that he had entered into a contract in April 2010 with
McLaren and Linamar regarding the conditions under which he would withdraw his objection to
rezoning. Horton also alleged that McLaren and Linamar violated those conditions. It is clear
from the record that the trial court mistakenly conflated Horton’s alleged independent contract
                                                -2-
with McLaren and Linamar’s voluntary conditions attached to their zoning petition. Horton was
not seeking to enforce the voluntary conditions that McLaren and Linamar agreed to with
Livonia. As a result, Horton was not given notice or an opportunity to be heard regarding the
existence of the alleged contract between himself, McLaren, and Linamar.

       McLaren and Linamar argue that this Court should affirm the trial court’s dismissal
because any contract was oral and cannot meet the requirements of the statute of frauds.
However, because of the procedural posture of this case, there is no factual record regarding the
existence or nonexistence of a written contract, or, if the contract was oral, whether the statute of
frauds would bar it on its terms. We lack the necessary facts to affirm on this basis. See People
v Metamora Water Serv, Inc, 276 Mich. App. 376, 382; 741 NW2d 61 (2007) (discussing the
circumstances under which this Court may decide unpreserved issues).

        We conclude that the trial court erred by granting summary disposition on Horton’s
breach of contract claims against McLaren and Linamar. Because this is the only issue Horton
raises on appeal, we do not disturb the portion of the trial court’s order dismissing Horton’s
claims against Livonia. We approve the parties’ stipulation dismissing the City of Livonia from
this proceeding.

       We affirm in part, reverse in part, and remand. We do not retain jurisdiction.

                                                              /s/ Peter D. O’Connell
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Mark T. Boonstra




                                                -3-